Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 41-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,075,883. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claims in the US patent '883 overlaps with the claimed limitations in the current application.  Since applicant has not filed Terminal Disclaimer, nonstatutory Double Patenting Rejection maintains.  Comparison has been provided in the previous office action.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 41-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ullah (2008/0109888) in view of Tomlin (2003/0033196).

processor circuitry to execute the computer readable instructions to, at least: 
track viewer information associated with a user, the viewer information corresponding to first content displayed on a first device ("including tracking what the user view on the television screen", paragraph [0007]);
in response to detecting an action associated with the first content displayed on the first device ("targeting the content directed to the user on the screen, including advertising, for which a user-specific profile which includes the activities performed on a multitude of network-connected devices may be referenced", paragraph [0007]), and 
As discussed above, Ullah essentially discloses the claimed invention but does not explicitly disclose “send the targeted advertisement to a second device based on the probability the user will access second content with which the targeted advertisement is to be presented.”
However, Tomlin (2003/0033196) teaches showing the ads to the first group of users to achieve an expected click-throughs, generating a click through probabilities, and providing an optimal solution to show the ads to the second group of user that meet the expected click throughs (paragraph [0022]).
It would have been obvious to one of ordinary skill in the art to have provided targeted advertisements to the second group of users as second device in order to obtain the optimal solution to show advertisements as taught by Tomlin.
Claims 47 and 53 are rejected similarly as discussed above.
Regarding Claim 42, Ullah (2008/0109888) discloses the system as defined in claim 41, wherein the first device is a television ("including tracking what the user view on the television screen", paragraph [0007]).
Claims 48 and 54 are rejected similarly as discussed above.

Claims 49 and 55 are rejected similarly as discussed above.
Regarding Claim 44, Ullah (2008/0109888) discloses the system as defined in claim 41, wherein processor circuitry is to identify the second device, the second device associated with the context information includes proximate device identifiers ("specific identifier only when the mobile device is in proximity to the other device", Claim 14).
Claims 50 and 56 are rejected similarly as discussed above.
Regarding Claim 45, Ullah (2008/0109888) discloses the system as defined in claim 44, wherein the proximate device identifiers are associated with a common network of the first and second devices ("targeting the content directed to the user on the screen, including advertising, for which a user-specific profile which includes the activities performed on a multitude of network-connected devices may be referenced", paragraph [0007]; "specific identifier only when the mobile device is in proximity to the other device", Claim 14).
Claims 51 and 57 are rejected similarly as discussed above.
Regarding Claim 46, Ullah (2008/0109888) discloses the system as defined in claim 41, wherein the action includes detecting a viewer has read an advertisement ("using the mobile device....live assessment of who is watching the television and tailor the advertisement delivered to the unique combinations of views", paragraph [0015]; "based on the determined viewers of the advertisement", paragraph [0097]).
Claims 52 and 58 are rejected similarly as discussed above.
41-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ullah (2008/0109888) in view of Agarwal et al. (2010/0217648).
Regarding Claim 41, Ullah (2008/0109888) discloses a system to send a targeted advertisement, the system comprising: memory including computer readable instructions; and
processor circuitry to execute the computer readable instructions to, at least: 
track viewer information associated with a user, the viewer information corresponding to first content displayed on a first device ("including tracking what the user view on the television screen", paragraph [0007]);
in response to detecting an action associated with the first content displayed on the first device ("targeting the content directed to the user on the screen, including advertising, for which a user-specific profile which includes the activities performed on a multitude of network-connected devices may be referenced", paragraph [0007]), and 
As discussed above, Ullah essentially discloses the claimed invention but does not explicitly disclose “send the targeted advertisement to a second device based on the probability the user will access second content with which the targeted advertisement is to be presented.”
However, Agarwal et al. (2010/0217648) teaches a system to estimate a probability of a user clicking on a web advertisement, and first and second device are operatively coupled together through a network (paragraph [0043] and fig. 4).
It would have been obvious to one of ordinary skill in the art to have provided targeted advertisements to a second device based on the probability of a user clicking since the first and second are operatively coupled together in order to render convenient access to users on both devices as taught by Agarwal.
Claims 47 and 53 are rejected similarly as discussed above.

Claims 48 and 54 are rejected similarly as discussed above.
Regarding Claim 43, Ullah (2008/0109888) discloses the system as defined in claim 41, wherein the second device is a wireless telephone ("including advertisement, to be directed to the mobile device of the user", paragraph [0011]; "mobile DSI and use the information for precision advertisement targeting", paragraph [0059]).
Claims 49 and 55 are rejected similarly as discussed above.
Regarding Claim 44, Ullah (2008/0109888) discloses the system as defined in claim 41, wherein processor circuitry is to identify the second device, the second device associated with the context information includes proximate device identifiers ("specific identifier only when the mobile device is in proximity to the other device", Claim 14).
Claims 50 and 56 are rejected similarly as discussed above.
Regarding Claim 45, Ullah (2008/0109888) discloses the system as defined in claim 44, wherein the proximate device identifiers are associated with a common network of the first and second devices ("targeting the content directed to the user on the screen, including advertising, for which a user-specific profile which includes the activities performed on a multitude of network-connected devices may be referenced", paragraph [0007]; "specific identifier only when the mobile device is in proximity to the other device", Claim 14).
Claims 51 and 57 are rejected similarly as discussed above.
Regarding Claim 46, Ullah (2008/0109888) discloses the system as defined in claim 41, wherein the action includes detecting a viewer has read an advertisement ("using the mobile device....live assessment of who is watching the television and tailor the advertisement delivered to the unique 
Claims 52 and 58 are rejected similarly as discussed above.
Information Disclosure Statement
Two IDS documents filed on 1/29/2021 are the duplicates therefore they are crossed through and not considered.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152